 



Exhibit 10.17 

 



AMENDMENT #1
TO $333,000 PROMISSORY NOTE DATED FEBRUARY 6, 2013

 

The parties agree that the $333,000 Promissory Note (the "Note") by and between
Max Sound Corporation (the "Company") and Vista Capital Investments, LLC (the
"Holder") is hereby amended as follows:

1.      Note Amount. The amount of the Note is hereby increased from $333,000 to
$444,000. The first two sentences of the second paragraph of the Note are hereby
amended and replaced with the following: "The Original Principal Amount is
$444,000 (four hundred forty four thousand) plus accrued and unpaid interest and
any other fees. The Consideration is $400,000 (four hundred thousand) payable by
wire (there exists a $44,000 original issue discount (the "OID")). " 

 

ALL OTHER TERMS AND CONDITIONS OF THE NOTE, AS PREVIOUSLY AMENDED, REMAIN IN
FULL FORCE AND EFFECT.

 

Please indicate acceptance and approval of this amendment dated July 25, 2014 by
signing below:

 



/s/Gregory J. Alpern   /s/David Clark Gregory J. Alpern   David Clark Max Sound
Corporation   Vista Capital Investments, LLC Chief Executive Officer   Principal



 